Citation Nr: 0126661	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  00-21 737	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Baltimore, Maryland


THE ISSUE

Entitlement to restoration of a 50 percent rating for a 
service-connected mixed headache disorder, including migraine 
headaches and tension headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from January 1991 to May 1995.  

In an April 1996 rating decision, the RO in Montgomery, 
Alabama, granted service connection and assigned a 50 percent 
rating for the veteran's mixed headache disorder, including 
migraine headaches and tension headaches.  This appeal arises 
from an August 1999 rating decision, in which the RO reduced 
the rating for the veteran's mixed headache disorder to 30 
percent, effective November 1, 1999.  

In a written statement, dated in June 2000, the veteran 
indicated that he had relocated to Maryland; his claims file 
has since been transferred to the RO in Baltimore, Maryland.  
The veteran testified at a hearing before the undersigned 
Member of the Board of Veterans' Appeals (Board) in 
Washington, D.C., in July 2001; a transcript of the hearing 
is included in the claims folder.  


FINDINGS OF FACT

1.  In a January 1999 rating decision, the RO proposed to 
reduce the 50 percent rating assigned to a service-connected 
mixed headache disorder, including migraine headaches and 
tension headaches, to zero percent.

2.  Subsequent to VA examination in May 1999, the RO, in an 
August 1999 rating decision, reduced the rating for the 
veteran's service-connected mixed headache disorder, 
including migraine headaches and tension headaches, from 50 
percent to 30 percent, effective November 1, 1999.  

3.  Improvement in the veteran's service-connected mixed 
headache disorder, including migraine headaches and tension 
headaches, was not demonstrated at the time of the August 
1999 rating decision reducing the assigned evaluation; the 

veteran's headache disorder has been and continues to be 
manifested by very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  


CONCLUSION OF LAW

The criteria for restoration of the 50 percent rating 
assigned for the veteran's service-connected mixed headache 
disorder, including migraine headaches and tension headaches, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.10, 4.124a, 
Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include a report of a 
physical evaluation board (PEB), dated in February 1995.  The 
report indicates that the PEB found the veteran unfit for 
duty due to a migraine headache disorder, which was without 
aura.

On VA neurological examination in August 1995, the veteran 
complained of severe left frontal headaches, with pain 
radiating to his left eye.  He indicated that the headaches 
were occasionally bifrontal, and stated that a dull, boring 
pain was associated with the headaches.  He reported symptoms 
including photophobia, nausea, vomiting, and dizziness, and 
he stated that he often had to sleep in a dark room in order 
to obtain relief.  The veteran indicated that he had from 10-
to-30 headaches a month, and that his last headache had been 
three days prior to the examination.  He rated the severity 
of the pain associated with his headaches as a nine or 10 on 
a scale ranging from one to 10.  The veteran also complained 
of occasional tension headaches, which he described as being 
accompanied by symptoms including tightness in his neck, with 
pain radiating toward the front of his head.  The tension 
headaches sometimes became migraine headaches.  Over the past 
year, he had missed 30 or more days of work, as a result of 
his headaches.  

At the time of the August 1995 examination, the veteran was 
taking Pamelor and Fioricet for headaches.  He indicated that 
his headaches had been essentially unchanged since 1991, and 
he added that the headaches did not awaken him from sleep.  
On clinical evaluation, the veteran's extraocular movements 
were intact.  The pupils of his eyes were equal, round, and 
reacted to light.  His face was symmetric, and his cranial 
nerves II-XII appeared intact.  Sensory examination revealed 
normal light touch, pinprick and vibration sensations.  
Cerebellar examination revealed normal reaction on finger-to-
nose testing.  The examining physician's diagnoses included 
mixed headache disorder, consisting of migraine headaches, as 
well as tension headaches.  

On subsequent VA general medical examination, also in August 
1995, the veteran complained of severe headaches.  The 
examiner indicated that the veteran was taking multiple 
medications, and he experienced partial relief from headache 
pain with injections of Toradol and by orally ingesting 
Tylox.  On clinical evaluation, the veteran's cranial nerves 
were intact.  His coordination and motor and sensory 
functions were normal.  The examining physician's diagnoses 
included chronic and severe, mixed (migraine and tension) 
headache disorder.  

In a rating decision dated in January 1999, the RO proposed 
to reduce the 50 percent rating assigned to a service-
connected mixed headache disorder, including migraine 
headaches and tension headaches, to zero percent.  The RO 
notified the veteran of such by letter dated in March 1999.  
The RO informed the veteran that a VA examination had been 
scheduled in November 1998, and, that as the veteran failed 
to report VA was unable to assess the severity of his 
headache disability.  As a result, the RO advised the veteran 
his benefit award would be reduced.  The RO further advised 
the veteran that if he advised VA of his willingness to 
report for examination within 60 days the proposed action 
would not be taken.

In April 1999, the veteran advised he had not been contacted 
with regard to a scheduled VA examination in November 1998 
and was willing to report.  

In a May 1999 written statement, the veteran indicated that 
he continued to have migraine headaches at the rate of three-
to-five times a week.  He stated that he was taking multiple 
medications, but the medications were providing only minimal 
relief for his headaches.  He further indicated that, despite 
the urging of family members and friends, he had declined to 
seek further medical treatment at a neurology clinic because 
his prior treatment had not been successful.  He was 
attempting to work but, the employment in which he was then 
involved required him to spend intervals facing a computer 
screen.  As a result of this work, he found himself spending 
his evenings in bed due to headaches.  

At the time of the veteran's May 1999 written statement, 
additional records of non-VA medical treatment of the veteran 
were associated with the claims folder.  These records, from 
Dr. Pineda, reflect medical treatment of the veteran from 
April 1996 to February 1999.  The records indicate that the 
veteran was attending law school at the time, and contain 
several references to his complaints of migraine headaches.  

On VA examination in May 1999, the veteran complained of 
migraine headache symptoms.  He indicated that he developed 
pain, which was located mostly behind his left eye, and 
radiated to the left side of his face, and was occasionally 
located behind his right eye.  The veteran described the pain 
as a throbbing pain, and he indicated that the severity of 
the pain was a 10 on a scale from one to 10.  He stated that 
he had headaches a minimum of two-to-three times a week.  His 
headaches have not increased in frequency, and his headaches 
persist for periods lasting from 12-to-36 hours.  His 
accompanying symptoms include nausea, vomiting, shaking, 
dizziness, and photophobia.  The veteran indicated that noise 
increases the severity of his headaches.  He stated that he 
is taking multiple medications, which provide only partial 
relief.  The veteran reported that he was just beginning a 
new job, and this job was his first employment in two-to-
three years.  He was beginning to have headaches on a daily 
basis, and he complained that his headaches prevented him 
from being able to do his job.  He complained of tension 
headaches, which cause a sensation similar to that of a belt 
being wrapped around his head, above his eyebrow and his 
temple, and all the way around to his neck.  The veteran 
indicated that he has tension headaches twice a week, and 
these headaches usually persist for four hours.  The severity 
of his pain associated with these headaches is a seven, 
increasing to a 10, on a scale ranging from one to 10.  He 
complained of additional tension headache symptoms, including 
periods of disorientation.  His pain is somewhat alleviated 
by taking Excedrin and the medications he takes for migraine 
headaches.  Noise and lack of sleep increase the severity of 
his symptoms.  The examiner's diagnosis was migraine and 
tension headaches.  

In a rating decision dated in August 1999, the RO reduced the 
rating assigned to the veteran's headache disorder to 30 
percent, effective November 1, 1999.

In a hearing in before the undersigned in July 2001, the 
veteran testified that he had missed a minimum of 30 days 
from his current employment at the United States Department 
of Labor due to his headaches.  The 30 days of absence was 
the amount listed on official records.  The veteran indicated 
that, with help from his supervisor, he had probably actually 
missed close to 45 days from work due to his headaches.  The 
veteran asserted that he works in the dark a great deal, and 
he contended that he is unable to work as an attorney because 
he cannot work a sufficient number of hours to work as an 
attorney.  He indicated that he has lost substantial income 
because he has not been able to retain employment as an 
attorney.  He stated that he is not currently taking 
medication for his headaches because he has attempted to use 
most medications, and they do not relieve his pain.  The 
veteran testified that he has spent thousands of dollars in 
connection with medical treatment of his headaches.  He 
stated that records of his medical treatment are not more 
extensive because he cannot afford to seek medical treatment 
every time he has a headache.  He indicated that he is 
bedridden a minimum of three days each week as a result of 
headaches.  On such occasions, he requests permission from 
his supervisor to leave his work place and go home.  The 
veteran's wife testified that the veteran's headaches cause 
him to reduce his participation in social activities, and she 
further testified that the veteran does not have a normal 
family life.  The veteran stated that his headaches vary in 
frequency from two to three a week to daily headaches.  

At the time of his hearing before the undersigned Member of 
the Board, the veteran submitted additional evidence in 
support of his claim, with waiver of initial review by the 
RO.  This evidence included a chronology, prepared by the 
veteran, of the frequency of his migraine headaches from 
December 2000 to July 2001.  Written statements from the 
veteran's mother-in-law, his wife, his supervisor and two 
coworkers were also submitted.  The veteran's mother-in-law 
stated that, on many occasions, when the veteran, his wife, 
and his children visit, the veteran often must retire to a 
dark room and the children must be kept quiet because of his 
headaches.  The veteran's wife indicated that he has 
frequently missed outside activities involving his children 
because he was in bed with a headache, and they have been 
unable to take family vacations because the veteran has had 
to expend his vacation days and sick days as a result of his 
headaches.  The veteran's supervisor indicated that he has 
attempted to accommodate the veteran's frequent migraine 
headaches by permitting him to work in his office with the 
lights turned off, and the window shades pulled down.  The 
veteran's coworkers discussed his frequent absences from work 
necessitated by his headaches.  

A report of a military temporary disability retirement list 
(TDRL) examination, performed at the National Naval Medical 
Center, in Bethesda, Maryland, was also added to the claims 
folder.  On the TDRL examination, the veteran complained that 
he experienced severe headaches on an average of two-to-three 
times a week.  These headaches were described as primarily 
left periorbital in character, but on one of 10 occasions, 
the headaches occur on the right side.  He complained that 
the headaches had recently become more prolonged in duration 
and sometimes persisted for up to two weeks.  Following 
clinical evaluation, the examining physician's diagnostic 
summary was recurring, severe headaches, which are poorly 
controlled.  

In September 2001, the veteran submitted a copy of an 
electronic mail message to his supervisor and dated in August 
2001, notifying the supervisor that the veteran would be 
unable to report to work because of a migraine headache.  
Letters dated in July 2001 and August 2001 from two other 
individuals who are coworkers of the veteran's, were 
thereafter added to the claims folder.  The coworker's 
letters indicated that the veteran frequently calls in sick 
or leaves work early because of his headaches.  The veteran 
also submitted a photocopy of a medical prescription for 
headache medication, dated in August 2001.  

In October 2001, the veteran's representative submitted 
additional evidence in support of his claim, with waiver of 
initial review by the RO.  That evidence consists of a 
medical statement from Dr. Goldszmidt, reflecting evaluation 
in August 2001.  At that time the veteran reported 
experiencing headaches on a varied frequency, sometimes as 
often as four-to-five times per week.  He indicated such 
could last as long as two weeks and that he averaged two 
headaches per week.  He described them as coming on quickly, 
retro-orbitally on the left.  He stated his eye was heavy and 
"beating" with nausea, and also indicated he experienced 
photophobia.  He reported taking medications on a daily 
basis.  Dr. Goldszmidt's impression was that the veteran had 
migraine headaches with a component of rebound and that he 
had tried multiple preventatives without success.  

Analysis

As an initial matter, the Board notes that, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In this case, the veteran has been accorded multiple medical 
examinations, he has testified at a hearing before the 
undersigned Member of the Board, and he has submitted 
additional evidence, to include medical evidence and several 
letters from relatives and acquaintances, in support of his 
claim.  The Board concludes that all relevant evidence 
necessary to adjudicate the issue on appeal is of record, and 
no further development of the evidence is necessary prior to 
appellate review by the Board.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  The veteran's service-connected mixed 
headache disorder has been rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 of VA's Schedule for Rating 
Disabilities.  Under Diagnostic Code 8100, a 30 percent 
rating is assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months, and a 50 percent evaluation, 
the highest schedular rating available, is assigned for 
migraine headaches with very frequent, completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The law provides that where the reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued.  38 U.S.C.A. § 5112(b)(6) (West 1991); 
38 C.F.R. § 3.105(e).

In this case, the RO properly notified the veteran of the 
proposed reduction and afforded him opportunity to submit 
evidence and argument, as well as to report for a VA 
examination prior to effectuating the reduction.  Thus, the 
RO afforded the veteran the appropriate due process.

A claim for "restoration" may also require consideration of 
38 C.F.R. § 3.344 (2001).  According to this regulation, a 
reduction in a rating that has "stabilized" for five years 
or more, may not be reduced on the basis of only one 
examination, unless all the evidence of record clearly shows 
that a sustained improvement has occurred.  Additionally, 38 
C.F.R. § 3.344 provides that a rating will not be reduced 
based upon an examination that is ". . . less full and 
complete than those on which payments were authorized or 
continued . . ."  Moreover, although the evidence may show 
that some improvement has occurred, the rating agency must 
consider ". . . whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life."  38 C.F.R. § 3.344(a), (b).  

The provisions of 38 C.F.R. § 3.344 apply only to ratings 
which have continued for five years or more and not to 
disabilities which have not become stabilized and are likely 
to improve.  The 50 percent rating originally assigned for 
the veteran's service-connected mixed headache disorder in 
April 1996 had been in effect for less than five years.  
Therefore, the provisions of 38 C.F.R. § 3.344 pertaining to 
the stabilization of disability ratings are not for 
application in this case.  

The Court of Appeals for Veterans Claims (Court) has held 
that there is no language requiring a showing of "material 
improvement" in 38 C.F.R. § 3.105(e), as required under 38 
C.F.R. § 3.344.  Smith v. Brown, 5 Vet. App. 335, 338-39 
(1993).  However, the Court has recognized that certain 
regulations "[i]mpose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon 
review of the entire history of the veteran's disability."  
In Brown v. Brown, 5 Vet. App. 413, 420 (1993), the Court 
indicated that a rating reduction case, even when 38 C.F.R. 
§ 3.344 was not for application, requires ascertaining, 
"whether the evidence reflects an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in use of 
descriptive terms."  Brown at 420-21, (citing 
38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13).  See also 38 C.F.R. 
3.344(c) (authorizing reduction of a rating in effect for 
less than five years on the basis of examination disclosing 
improvement).  Further, the Court in Brown, stated that in 
any rating reduction case, it must be determined not only 
that an improvement in a disability has actually occurred, 
but also that the improvement reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Id. at 421.

38 C.F.R. § 4.1 provides that VA's Schedule for Rating 
Disabilities is primarily a guide and that for the 
application of this schedule, accurate and fully descriptive 
medical examinations are required, with emphasis upon the 
limitation of activity imposed by the disabling condition.  
Such further sets out that over a period of many years, a 
veteran's disability claim may require reratings in 
accordance with changes in laws, medical knowledge and his or 
her physical or mental condition and that it is essential, 
both in the examination and in the evaluation of disability, 
that each disability be viewed in relation to its history.

38 C.F.R. § 4.2 provides that different examiners, at 
different times, will not describe the same disability in the 
same language and that features of the disability which must 
have persisted unchanged may be overlooked or a change for 
the better or worse may not be accurately appreciated or 
described. 

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  

In this case, the testimony of the veteran and his wife, and 
the written statements submitted in support of the veteran's 
claim indicate that his mixed headache disorder has been 
manifested by frequent episodes of pain and associated 
symptoms that cause him to remain in bed, and are, as such, 
completely prostrating.  There is also evidence in the record 
indicating that the veteran's service-connected mixed 
headache disorder results in headaches of extended duration 
and causes significant difficulties with his employment due 
to his frequent use of vacation and sick leave.  The 
veteran's own history and the medical evidence of record at 
the time of the August 1999 reduction tend to show that the 
veteran experiences completely prostrating headache attacks 
at least several times monthly and that he has attempted to 
treat such with different therapies and medications, without 
success.  The evidence does not indicate that the veteran's 
service-connected mixed headache disorder is limited to 
prostrating attacks occurring on an average of once a month 
over the several months prior to the reduction, or 
thereafter.  Such conclusion is further supported by 
Dr. Goldszmidt's more recent assessment that the veteran has 
continued to experience migraine headaches with a component 
of rebound, and that multiple preventative treatments had not 
been successful in controlling his symptoms.  

Accordingly, the Board concludes that the evidence in this 
case provides a proper basis for restoration of a 50 percent 
rating for the veteran's service-connected mixed headache 
disorder, including migraine headaches and tension headaches, 
and the claim should be granted.  



ORDER

A 50 percent rating for the veteran's service-connected mixed 
headache disorder, including migraine headaches and tension 
headaches, is restored effective November 1, 1999, subject to 
the laws and regulations governing the payment of monetary 
awards.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

